

Exhibit 10.42
I hereby certify that the address of the
Mortgagee stated below is correct.


/s/James R.
Lagasse                                                                
James R. Lagasse, Vice President of
NewAlliance Bank




MORTGAGE AND SECURITY AGREEMENT




TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETINGS:

 
KNOW YE, THAT RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania limited
liability company, having a principal office and mailing address at c/o Griffin
Land & Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut
06002 (hereinafter called the "Grantor"), for the consideration of Ten ($10.00)
dollars and other good and valuable consideration received to the full
satisfaction of NEWALLIANCE BANK, a Connecticut banking corporation having an
office at 195 Church Street, New Haven, Connecticut 06510 (hereinafter called
the "Grantee"), DOES HEREBY GRANT, CONVEY, TRANSFER AND ASSIGN TO Grantee, its
successors and assigns, forever the following property, interests and rights
(collectively, the "Mortgaged Property"):
 


That certain piece or parcel of land, with any buildings and improvements now or
hereafter placed thereon, known as 871 Nestle Way and being in the Town of
Breinigsville, County of Lehigh, and Commonwealth of Pennsylvania, and more
particularly bounded and described in Schedule A annexed hereto and made a part
hereof (collectively, the "Premises").
 
 
    All the right, title and interest of the Grantor, now or hereafter acquired,
in or to the land lying in the bed of any street, road or avenue, opened or
proposed, and any and all sidewalks, plazas, alleys, strips and gores, in front
of, adjoining or adjacent to said Premises; and any and all privileges,
tenements, hereditaments, licenses, easements, rights, royalties, mineral, oil
and gas rights, rents, issues and profits, water, water rights, and
appurtenances, reversions and remainders belonging or in any way appertaining to
the Premises.
 
 
     All right, title and interest of the Grantor in or to any and all
buildings, improvements, structures, equipment, machinery, apparatus,
appliances, fittings, fixtures, chattels, building materials, supplies, and
other property stored at or delivered to the Premises, and articles of personal
property of every kind and nature whatsoever, now or hereafter located in, upon
or about the Premises, or any part thereof, and used or usable in connection
with any present or future occupancy or operation of the Premises„ and all
renewals and replacements thereof and additions and accessions thereto, whether
or not the same are or shall be attached to the Premises in any manner
(hereinafter collectively called the "Service Equipment"). Service Equipment
shall be deemed to include, without limitation, all heating, lighting, laundry,
incinerating and power equipment, engines, pipes, pumps, tanks, motors, dynamos,
boilers, fuel, conduits, switchboards, plumbing, lifting, cleaning,
refrigerating, ventilating, and communications apparatus, sprinkler systems and
other fire prevention and fire extinguishing apparatus, air cooling and air
conditioning apparatus, elevators, escalators, shades, blinds, awnings, screens,
storm doors, and windows, refrigerators, refrigerating plants, wall cabinets,
attached cabinets, partitions, ducts and compressors, pumps, filters, hoses, gas
and electric equipment and fixtures, ranges, stoves, disposals, washing
machines, dryers, furniture, furnishings, tables, chairs, carpets and rugs, and
all right, title and interest of the Grantor in and to any Service Equipment
which may be subject to any security agreement, conditional bill of sale, or
chattel mortgage superior to the rights of the Grantee under this Mortgage and
Security Agreement (the "Mortgage"), and the Grantor agrees to execute and
deliver, from time to time, such further documents and instruments as may be
requested by the Grantee to confirm, preserve, and enforce the lien of this
Mortgage as to the Service Equipment; and all the proceeds and products of any
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
and all Service Equipment, including, but not limited to, any deposits or
payments now or hereafter made thereon.
 
 
     Any and all unearned premiums, accrued, accruing or to accrue under any
insurance policy or policies now or hereafter obtained by Grantor and all
proceeds payable by reason of the conversion, voluntary or involuntary, of the
Mortgaged Property, the improvements and/or any other property or rights
encumbered or conveyed hereby, or any part thereof, into cash or liquidated
claims.
 
 
     Any and all awards or payments, including interest thereon, and the right
to receive the same, which may be made with respect to the Mortgaged Property as
a result of the exercise of the right of eminent domain, the alteration of the
grade of any street, or any other injury to or decrease in the value of the
Mortgaged Property, to the extent of all amounts which may be secured by this
Mortgage at the date of receipt of any such award or payment by the Grantee, and
of the reasonable attorneys' fees, costs and disbursements incurred by the
Grantee in connection with the collection of such award or payment, and the
Grantor agrees to execute and deliver, from time to time, such further
instruments as may be requested by the Grantee to confirm such assignment to the
Grantor of any such award or payment.
 
 
     Any and all further estate, right, title, interest, property, claim and
demand whatsoever, either in law or in equity, of the Grantor, in or to any of
the above.
 


TO HAVE AND TO HOLD the above granted and bargained Mortgaged Property, with the
privileges and appurtenances thereof, unto the said Grantee, its successors and
assigns, forever, to its and their own proper use and behoof. And also, the said
Grantor does for Grantor and for Grantor's heirs, executors, administrators,
successors and assigns covenant with the said Grantee, its successors and
assigns, that at and until the ensealing of these presents Grantor is well
seized of the Mortgaged Property as a good indefeasible estate in FEE SIMPLE;
and has good right to bargain and sell the same in manner and form as above
written; and that the same is free from all encumbrances whatsoever, except
encumbrances set forth on Schedule B, Part I of the mortgagee title insurance
policy delivered to and pre-approved by Grantee (the "Policy").

 
AND FURTHERMORE, the said Grantor does by these presents bind Grantor and
Grantor's heirs, executors, administrators, successors and assigns, forever, to
warrant and defend the above granted and bargained Mortgaged Property to the
said Grantee, its successors and assigns, against all claims and demand
whatsoever, except as set forth on Schedule B, Part I of the Policy.
 
 
THE CONDITION OF THIS DEED IS SUCH THAT:
 
 
WHEREAS, Grantee this date has made to Grantor a commercial mortgage loan in the
principal amount of FOUR MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS
($4,300,000.00) (the "Loan") having a maturity date of not later than January
28, 2020 as evidenced by a Promissory Note of even date in such amount payable
to Grantee or order (the "Note"); and


WHEREAS, in consideration thereof, and in order more fully to protect the
security of this Mortgage, Grantor represents, warrants, covenants, and agrees
as follows:
 
 
1. Authority, to Execute Loan Documents. The Grantor has full power and
authority to execute and deliver the Note, this Mortgage, all other mortgage
instruments, security agreements, and all other agreements and documents
required of it (collectively, the "Loan Documents"), to the Grantee, and the
execution and delivery of the same is not in violation of and will not result in
default of any agreements or understanding the Grantor may have with any person
or persons. The Grantor's execution and delivery of the same has been duly
authorized by all requisite company actions.
 
 
2. Legal Tender, Joint and Several Liability. The Grantor shall pay all the
indebtedness evidenced by the Note, including, but not limited to, all
outstanding principal and the interest owed under
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
the Note in lawful money of the United States at the times and in the manner set
forth in the Note (collectively, the "Mortgage Debt"). If the Grantor consists
of more than one person or entity, such Grantors shall be jointly and severally
liable for the performance of all covenants and agreements herein contained:
 
3. Taxes Assessments, Other Charges and Future Laws. The Grantor shall pay
promptly, before the same shall become delinquent, all real estate taxes, other
taxes, assessments, sewer rents, water rates and other charges of any kind now
or hereafter levied or assessed upon the Mortgaged Property or any part thereof,
or upon the Note, or upon the interest of the Grantee in the Mortgaged Property,
and any governmental or municipal charges and impositions for which lien rights
exist. The Grantor shall exhibit to the Grantee receipts for the payment of real
estate taxes immediately following payment thereof, and receipts for the payment
of all other items specified in this Section prior to the date when the same
shall become delinquent, upon request of the Grantee.


 
In the event of the passage, after the date of this Mortgage, of any law or in
the event of the rendition of a decision of any court of competent jurisdiction
imposing upon the Grantee the taxes, charges or assessments previously paid by
the Grantor, or changing in any way the laws for the taxation of mortgages or
indebtedness secured by mortgages, or imposing a tax, directly or indirectly, on
this Mortgage or the Note, or changing the manner of the collection of any such
taxes, charges or assessments, so as to affect this Mortgage or lessen the net
income to Grantee on the Mortgage Debt Grantor shall pay any such tax, charge or
assessment to or for the Grantee.
 
 
4. Hazard Insurance.  The Grantor shall keep the Mortgaged Property and any and
all alterations, rebuilding, replacements and additions thereto, insured for the
benefit of the Grantee pursuant to policies which shall provide coverage of not
less than coverage encompassed by Builder’s Risk (during any period of
construction of the improvements), Fire, Extended Coverage and Vandalism and
Malicious Mischief perils broadened to so-called "Direct or All Risk of Physical
Loss" (hereinafter collectively called the "Hazards and Risks"), all in forms
approved by the Grantee and in an amount equivalent to the greater of the Loan
or one hundred (100%) percent of the full insurable value thereof, with such
insurance to provide for the full replacement cost, excluding the footings and
foundations below the lower basement floor undersurface, or if there is no
basement, that surface which is below ground level, without deduction for
depreciation. Such insurance shall not contain any clause which would result in
the insured thereunder being required to carry insurance with respect to the
property covered thereby in an amount equal to the minimum specific percentage
of the full replacement cost of such property in order to prevent the insured
therein named from becoming a co-insurer of any loss under such policy.  If
deemed reasonably necessary by the Grantee, the Grantor shall also maintain in
full force and effect with respect to the Mortgaged Property, Boiler and
Machinery insurance, in forms and amounts satisfactory to the Grantee.  The
Grantor shall also maintain rent insurance against loss of rentals arising out
of damage or destruction from the said Hazards and Risks and vandalism and
malicious mischief, in an amount sufficient to avoid any coinsurance penalty,
but in any event for not less than one (1) year's gross rental income of the
Premises, or for such other amount as the Grantee may require.  Grantor may
provide coverage required by this Section 4 through a blanket policy.
 


All insurance herein provided for shall cite the Grantee as a first mortgagee
therein and shall be obtained by the Grantor and issued by companies
satisfactory to the Grantee. All policies, including additional and renewal
policies, shall contain an agreement by the insurer that it will endeavor to
provide at least fifteen (15) days prior written notice to the Grantee of any
cancellation of the policy, provided that failure to do so shall impose no
obligation or liability on the insurer.  All renewal binders shall be delivered
to the Grantee before the expiration of the then current policy, with renewal
policies to follow within fifteen (15) days after receipt thereof by the
Grantor. All policies, including additional and renewal policies, shall be
payable, in case of loss or damage, to the Grantee as the first mortgagee and
shall contain the standard Mortgage Endorsement and non-contributing mortgagee
clause as well as the standard waiver of subrogation endorsement, and waiver of
other endorsements, as the Grantee may require from time to time, all to be in
form acceptable to the Grantee. In the event of any loss, the Grantor will give
immediate notice thereof to the Grantee. The Grantor hereby appoints the Grantee
its attorney-in-fact, coupled with
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
an interest, and authorizes, and so long as an Event of Default has occurred and
has not been cured, directs and empowers such attorney, at the Grantee's option,
on behalf of the Grantor, to adjust, compromise and settle any losses under any
of the insurance policies, to collect and receive payments of insurance, to
endorse the Grantor's name on all documents, checks and drafts in payment of any
insured loss. If no Event of Default has occurred and is continuing and the cost
to repair the damage to the Mortgaged Premises does not exceed $500,000.00, then
the insurance proceeds shall be paid to Grantor and used for the restoration of
the Mortgaged Premises. If the cost to repair the damage exceeds $500,000.00,
provided no Event of Default has occurred and is continuing and further provided
that Grantor demonstrates to the full satisfaction of Grantee in Grantee's
reasonable discretion that: (i) the subject insurance proceeds are sufficient to
restore the damage to the Mortgaged Property, (ii) the restoration of damage
caused by such casualty can be completed within two hundred forty (240) days
following such casualty; and (iii) the restoration of damage is permitted under
applicable state and local regulations, then Grantee will permit the use of such
insurance proceeds received by Grantee and Grantor to be used for the
restoration of the Mortgaged Property subject to the following additional
conditions. The foregoing shall apply only to such insurance proceeds as may be
needed to defray the cost of restoration and any excess over the actual cost of
restoration shall be paid over to Grantor.  Any insurance proceeds made
available shall be held by Grantee until Grantor furnishes complete plans and
specifications for the restoration of the Mortgaged Property, reasonably
satisfactory to Grantee and accompanied by all required governmental approvals
and permits and shall be disbursed to the Grantor solely for the purpose of
restoring the Mortgaged Property to its former condition as the work progresses,
the time and amount of each disbursement to be at the sole discretion and upon
the estimate of Grantee. The foregoing shall not apply to any casualty which
occurs during the last one hundred eighty (180) days prior to the maturity date
of the loan secured hereby.

 
If, at any time during the term of this Mortgage, including any extension
thereof, the area in which the Premises, or any part thereof, is located is
designated as a "flood prone" area pursuant to the Flood Disaster Protection Act
of 1973, or any amendment or supplements thereto, or if such area is identified
on official flood maps published by the Department of Housing and Urban
Development as a "flood" area/zone, then, in such event, Grantor shall promptly
obtain flood insurance in an amount equal to that coverage available pursuant to
regulations adopted from time to time by the National Flood Insurance Program or
the amount of indebtedness hereby secured, whichever is less, and shall
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973. Grantor further covenants and agrees to
fully comply with the requirements of any law, order, rule, ordinance or
regulation concerning flood insurance, to the extent that the same apply to the
Premises, or any part thereof.
 
 
5. Liability Insurance. The Grantor shall obtain, carry and maintain liability
insurance with minimum limits of $2,000,000.00 per occurrence and $3,000,000.00
in the aggregate with companies satisfactory to the Grantee, and copies of such
insurance policies, including renewals thereof, shall be deposited with the
Grantee and shall contain a provision designating the Grantee as an additional
insured party and providing for not less than fifteen (15) days written notice
to the Grantee prior to any cancellation, non-renewal or material change
thereof. Grantor may provide coverage required by this Section 5 through a
blanket policy.  The Grantee may, based on customary and reasonable market
requirements applicable to properties of this type and usage, re-evaluate the
foregoing coverage amounts and require that they be reasonably increased from
time to time.
 
 
6. Other Insurance.  The Grantee may, at its option, reasonably require the
Grantor to obtain additional insurance in forms, amounts, substance and with
companies, institutions or persons reasonably satisfactory to the Grantee. If at
any time, the Mortgaged Property shall be deemed or discovered subsequent to the
date hereof to be "nonconforming," Grantor shall, upon request by the Grantee,
immediately insure the Mortgaged Property against: (a) contingent liability from
the operation of any such building laws; (b) demolition insurance; and (c)
increased cost of construction insurance, all in such formats and amounts as
shall be satisfactory to Grantee.

 
7. Tax Escrow.  The Grantor agrees to pay to Grantee on a monthly basis together
with payments due under the Note, amounts estimated by the Grantee to be
sufficient to enable the Grantee
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
to pay, as they become due, all taxes and assessments and charges as set forth
in this Mortgage.  Any deficiencies because of the insufficiency of such
additional payments shall be forthwith deposited by the Grantor with the Grantee
upon demand by the Grantee. No trust relationship shall exist between the
Grantor and Grantee as to said funds so deposited, and said funds may be
commingled with the Grantee's other funds, and no interest shall be paid by the
Grantee to the Grantor for any funds so deposited. The Grantee, at its option at
any time after such Event of Default, may apply the balance remaining of said
funds so deposited, as a credit against the Mortgage Debt.
 


8. Maintenance and Repair. The Grantor shall maintain the Mortgaged Property in
good condition and repair, and shall not commit or suffer any waste thereon.
Provided insurance or condemnation proceeds are made available to the Grantor,
the Grantor shall promptly repair, restore, replace or rebuild any part of the
Mortgaged Property which may be damaged or destroyed by any casualty whatsoever
or which may be affected by any proceeding of the character referred to in
Section 11 hereof.
 


9. Alteration or Demolition. The Grantor agrees that no building or other
property now or hereafter covered by the lien of this Mortgage shall be removed,
demolished, or structurally altered without the prior written consent of the
Grantee, except that the Grantor may remove or dispose of, free from the lien of
this Mortgage, any Service Equipment as from time to time may become worn out or
obsolete, provided that prior to such removal, any such Service Equipment shall
be replaced with other equipment of value and utility at least equal to that of
the replaced Service Equipment and free from any title retention or security
agreement or other encumbrance. By such removal and replacement, the Grantor
shall be deemed to have automatically subjected such other equipment to the lien
of this Mortgage and Section 24 hereof. The Grantor shall immediately notify the
Grantee of any such replacement and shall further execute such mortgage,
security agreement, or other documents as the Grantee may require with respect
thereto.
 


10. Restrictions on Sale and Use of Property, Etc. The Grantor shall at all
times own the Mortgaged Property and will not sell, lease, encumber, grant a
security interest in, suffer change in title or ownership of, or otherwise
transfer, or vest title in anyone other than the Grantor, to all or any part of
the Mortgaged Property while any part of the Mortgage Debt remains unpaid,
except with the Grantee's prior written consent.  Further, unless required by
applicable law or unless the Grantee has otherwise agreed in writing, the
Grantor shall not allow changes in the nature of the occupancy for which the
Mortgaged Property were intended on the date of this Mortgage, including, but
not limited to, any change in any private restrictive covenant or private
restrictions, if any, limiting or defining the uses which may be made of any
part of the Premises; nor shall the Grantor initiate a change in the zoning
classification of the Premises, without the prior written consent of the
Grantee.


 
11. Eminent Domain. In the event that the whole or any substantial part of the
Mortgaged Property shall be taken by eminent domain, or in the event of any
alteration of the grade of any street or highway, or if any other injury to or
decrease in value of the Mortgaged Property, or the reacquisition of the whole
or any part of the Mortgaged Property pursuant to the terms of any redevelopment
plan or agreement affecting the Mortgaged Property or if any agreement shall be
made between the Grantor and any entity vested with the power of eminent domain,
any and all awards and payments on account thereof shall be deposited with the
Grantee (such awards and/or payment hereinafter referred to as the "Award" or
"Payment"). The Grantor shall give the Grantee immediate notice of the actual or
threatened commencement of any of the foregoing proceedings, and shall deliver
to the Grantee copies of all papers served in connection with any such
proceedings. The Grantee shall have the right to intervene and participate in
any proceedings in connection with any such taking and any costs and expenses
incurred by the Grantee in connection therewith shall be payable by the Grantor
on demand, unless such intervention shall be prohibited by the court having
jurisdiction over such taking, in which event the Grantor shall consult with the
Grantee in connection with such proceedings; and the Grantor shall not enter
into any agreement with regard to the Mortgaged Property or any Award or Payment
on account thereof unless the Grantee shall have consented thereto in writing.
The Grantor hereby appoints the Grantee its attorney-in-fact; coupled with an
interest, and authorizes, directs and empowers such
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
attorney, at the Grantee's option, on behalf of the Grantor, to adjust,
compromise and settle the claim for any such Award or Payment, to collect,
receive and retain the proceeds thereof, to endorse the Grantor's name on all
documents and instruments in connection therewith, and to give proper receipts
therefor. The Grantor further agrees, on request, to make, execute, and deliver
to the Grantee any and all assignments and other instruments, as the Grantee may
require, to confirm or assign all such Award or Payment to the Grantee free and
clear of any and all encumbrances of any nature whatsoever.


 
Notwithstanding any such taking, alteration of grade, other injury to or
decrease in value of the Mortgaged Property, or reacquisition of title, or
agreement, the Grantor shall continue to pay the Mortgage Debt. Any reduction in
the Mortgage Debt resulting from the application by the Grantee of such award or
payment as hereinafter set forth shall be deemed to take effect only on the date
of such application. The proceeds of any award or payment, after deducting the
expenses of collection, including, but not limited to, attorneys' and other
professional fees and other costs and disbursements incurred by the Grantee, may
be applied by the Grantee, at its option, toward payment of the Mortgage Debt,
whether or not same shall be then due or payable, or be paid over wholly or in
part to the Grantor for the purposes of altering or restoring any part of the
Mortgaged Property which may have been damaged as a result of any such taking,
alteration of grade, or other injury to the Mortgaged Property, or for any other
purpose or object satisfactory to the Grantee, but the Grantee shall not be
obligated to see to the proper application of any amount paid over to the
Grantor, nor shall the amount so paid over to the Grantor be deemed a payment on
the Mortgage Debt.   The Grantee agrees that so long as it is reasonably
practical to do so, it will pay over such proceeds to the Grantor for
restoration of the Mortgaged Property upon the same terms and conditions as
apply to the use of insurance proceeds under Paragraph 4 above.

 
If prior to the receipt by the Grantee of such award or payment, the Mortgaged
Property shall have been sold on foreclosure of this Mortgage, the Grantee shall
have the right to receive said award or payment to the extent of the Mortgage
Debt remaining unsatisfied after such sale of the Mortgaged Property, with
interest thereon at the highest rate set forth in the Note, whether or not a
deficiency judgment on this Mortgage shall have been sought or recovered or
denied, and to the extent of the attorneys' and other professional fees, costs
and disbursements incurred by the Grantee in connection with the collection of
such award or payment.


 
12. Protection of Lien; Costs and Indemnification. The Grantor shall pay all
reasonable costs, expenses and disbursements incurred in connection with the
Loan, including, but not limited to, reasonable attorneys' and other
professional fees, recording fees, survey costs, title search fees, abstract
fees, title insurance premiums, brokerage fees, and appraisal fees. The Grantor
shall indemnify and hold the Grantee harmless from all costs, expenses and
disbursements arising from the claims of any person or incurred by reason of any
action, suit, proceeding, hearing, motion or application before any court or
administrative body in which the Grantee may be a party by reason hereof,
including, but not limited to, condemnation, bankruptcy and administrative
proceedings, as well as any other proceedings wherein proof of claim is required
to be filed, or incurred or expended for any reason in the defense, enforcement,
protection or sustaining of the terms, lien or priority of this Mortgage, to the
extent not caused by Grantee's gross negligence or willful misconduct. At its
option, but without any liability for failure to do so, the Grantee may pay any
reasonable costs, expenses or disbursements required to be, but not paid by
Grantor under this Mortgage, and may perform any acts required under this
Mortgage to be performed by the Grantor and incur the expense thereof, and the
Grantor shall repay all such costs, expenses and disbursements to the Grantee on
demand, together with interest thereon at the highest rate set forth in the
Note, from the date on which such payment is made by the Grantee, and the same
shall be included in the Mortgage Debt and be secured by this Mortgage.
 
 
The Grantee, in making any payment herein authorized in the place and stead of
the Grantor which relates to: (i) taxes, assessments, water rates, sewer use and
rentals and other governmental or municipal charges, fines, impositions or liens
asserted against the Mortgaged Property, may do so according to any bill,
statement or estimate procured from the appropriate public office without
inquiry into the accuracy thereof or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof, or (ii) insurance
premiums, may do so according to any notice, bill, statement or estimate
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
procured from the appropriate insurer without inquiry into the accuracy or
validity thereof, or (iii) any apparent or threatened adverse title, lien,
statement of lien, encumbrance, claim or charge, shall be the sole judge of the
legality or validity of same, or (iv) the expense of repairs or replacement of
any buildings, improvements, Service Equipment or any other Mortgaged Property,
shall be the sole judge of the necessity for, and extent of, any such repairs or
replacement, or (v) any other purpose not specifically enumerated in this
Section, may do so whenever, in its reasonable judgment and discretion, such
payment shall seem necessary. or desirable to defend or protect the lien of this
Mortgage, and provided further that in connection therewith, the Grantee, at its
option, may, and is hereby authorized, to obtain a continuation report of title
prepared by a title insurance company, the costs of which shall be repayable by
the Grantor on demand, together with interest thereon at the highest rate set
forth in the Note, from the date on which such payment is made by the Grantee,
and the same shall be included in the Mortgage Debt and be secured by this
Mortgage.
 
 
13. Rental and Security. The Grantor shall not collect rent more than thirty
(30) days in advance of its due date under any lease for any part of the
Mortgaged Property without the prior written consent of the Grantee; and in the
event such approval is given, the Grantor agrees to deposit said rents with the
Grantee upon request. The Grantor shall not assign the whole or any part of said
rents, or income or profits arising from the Mortgaged Property, without the
prior written consent of the Grantee.
 
 
14. Waiver of Liens. The Grantor shall furnish to the Grantee all such waivers
and releases of liens or claims upon the Mortgaged Property as the Grantee may
require, and shall keep and maintain the Mortgaged Property free from the claim
of all persons supplying labor or materials in connection with the construction
or repair of any building on the Premises, notwithstanding by whom such labor or
materials may have been contracted. In the event that any mechanics lien is
filed against the Mortgaged Property, the Grantor shall cause the same to be
canceled and discharged of record within sixty (60) days after the date of
filing thereof.
 
 
15. Estoppel Certificate. The Grantor shall certify by a writing, duly
acknowledged, to the Grantee, or to any proposed assignee of this Mortgage, upon
request, the amount of principal and interest then owing on this Mortgage and
whether any offsets or defenses exist against the Mortgage Debt, within ten (10)
business days of such request.
 
 
16. Statement on Encumbrances. Upon request by the Grantee, the Grantor shall
obtain from all persons hereafter having or acquiring any interest in, or
encumbrance on, the Mortgaged Property or any part thereof, a writing, duly
acknowledged, stating the nature and extent of such interest or encumbrance, and
that the same is subordinate to this Mortgage and that no offset or defenses
exist in favor thereof against this Mortgage or the Note, and deliver such
writing to the Grantee.
 
 
17. Receiver. The Grantee, in any action to foreclose this Mortgage, or upon the
actual or threatened waste to any part of the Mortgaged Property, or upon the
occurrence of an Event of Default beyond any applicable notice and cure periods,
shall be at liberty to apply for the appointment of a receiver of the rents,
issues, profits and security deposits of the Mortgaged Property without notice,
and shall, to the extent permitted by law, be entitled to the appointment of
such receiver as a matter of right, without consideration of the value of the
Mortgaged Property as security for the Mortgage Debt, or the solvency of any
person or corporation liable for the payment of such rental amounts.
 
 
18. Books, Records and Accounts. The Grantor will keep and maintain or will
cause to be kept and maintained proper and accurate books, records and accounts
reflecting all items of income and expense in connection with the operation of
the Mortgaged Property or any part thereof, including, but not limited to, any
services, equipment or furnishings provided in connection therewith, whether
such income or expenses be realized by the Grantor or by any other person or
entity whatsoever. The Grantee or its designee shall have the right from time to
time, at all times during normal business hours and upon reasonable prior
notice, to examine such books, records and accounts at the office of the Grantor
or other
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
person or entity maintaining such books, records, and accounts and to make
copies or extracts thereof as the Grantee shall desire.
 
 
19. Rental and Income Statements. In accordance with and as otherwise requested
in Section 34(c) below, the Grantor shall furnish to the Grantee upon request,
statements prepared in a manner satisfactory to the Grantee and in such detail
as the Grantee may reasonably require, showing the annual rent roll, other
income, and the detailed operating expenses of the Mortgaged Property.
 
 
20. Right to Enter Premises. The Grantee and any persons authorized by the
Grantee shall have the right to enter and inspect the Mortgaged Property at all
reasonable times and upon reasonable prior notice, subject to the rights of
tenant(s). Any professional fees and expenses that may be incurred by Grantee in
connection with any reports prepared by or on behalf of Grantee shall be paid by
Grantor within thirty (30) days of billing; provided that, such reports are
required by a regulatory agency or body or Grantor has committed an Event of
Default. Any third party professionals engaged to prepare any reports must be
approved by Grantee.
 
 
21. No Waiver, Etc. Any failure by the Grantee to insist upon the strict
performance by the Grantor of any of the terms and provisions hereof shall not
be deemed to be a waiver of any of the terms and provisions hereof, and the
Grantee, notwithstanding any such failure, shall have the right thereafter to
insist upon the strict performance by the Grantor, of any and all of the terms
and provisions of this Mortgage. Neither the Grantor nor any other person now or
hereafter obligated for the payment of the Mortgage Debt, in whole or in part,
shall be relieved of such obligation by reason of: (a) the failure of the
Grantee to comply with any request of the Grantor or of any other person so
obligated to take action to foreclose this Mortgage or otherwise enforce any of
the provisions of this Mortgage or any obligation secured by this Mortgage, (b)
the release, regardless of consideration, of the whole or any part of the
Mortgaged Property or of any obligor for the Mortgage Debt, and (c) any
agreement or stipulation between any subsequent owner or owners of the Mortgaged
Property and the Grantee extending the time of payment or modifying the terms of
the Note or this Mortgage without first having obtained the consent of the
Grantor or such other person, and in the latter event, the Grantor and all such
other persons shall continue to be liable to make such payments according to the
terms of any such agreement of extension or modification, unless expressly
released and discharged in writing by the Grantee.
 
 
Regardless of consideration, and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Premises, the Grantee may
release the obligation of anyone at any time liable for the Mortgage Debt or any
part of the Mortgaged Property and may extend the time of payment or otherwise
modify the terms of the Note and/or this Mortgage without, as to the Mortgaged
Property or the remainder thereof, in any way impairing or affecting the lien of
this Mortgage, or the priority of such lien, as security for the payment of the
Mortgaged Debt as it may be so extended or modified, over any subordinate lien.
 
 
22. Partial Foreclosure. The Grantee may, at its option and to the extent
permitted by law, foreclose this Mortgage for any portion of the Mortgage Debt
or any other sums secured hereby which are then due and payable, subject to the
continuing lien of this Mortgage for the balance not then due, but nothing
contained in this Section shall impair or affect any right or remedy which the
Grantee might now or hereafter have, were it not for this Section, and the right
given by this Section shall be in addition to any others which the Grantee may
have hereunder.
 
 
23. Marshaling. The Grantee shall not be compelled to release, or be prevented
from foreclosing or enforcing this Mortgage upon all or any part of the
Mortgaged Property, unless the entire Mortgage Debt hereby secured shall be paid
in lawful money as aforesaid; and the Grantee shall not be required to accept
any part or parts of the Mortgaged Property, as distinguished from the entire
whole thereof, as payment of or upon said Mortgage Debt to the extent of the
value of such part or parts; and the Grantee shall not be compelled to accept or
allow any apportionment of said Mortgage Debt to or among any separate parts of
the Mortgaged Property. In case of a foreclosure sale, the Mortgaged
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Property may be sold in one parcel and as an entirety or in such parcels, manner
or order as the Grantee in its sole discretion may elect.
 
 
24. Security Agreement and Financing Statement. This Mortgage shall constitute a
Security Agreement within the meaning of the Uniform Commercial Code as enacted
and adopted in the Commonwealth of Pennsylvania, as amended from time to time
(the "Code") with respect to any interests or property included in the
definition herein of the words "Mortgaged Property", which interests or property
may not be deemed to form a part of the real estate described in Schedule A or
may not constitute a "fixture" (within the meaning of the Code). Accordingly, in
addition to any other rights and remedies availed to the Grantee hereunder, the
Grantee shall have all the rights of a "secured party" under the Code, as
amended from time to time. Furthermore, to the extent as may be required by law,
the Grantor hereby authorizes the Grantee to sign and file financing or
continuation statements at any time with respect to any of the Mortgaged
Property, without such financing statements being executed by, or on behalf of
the Grantor. Notwithstanding the foregoing, the Grantor shall execute or cause
to be executed such financing or continuation statements as required by
applicable law the Grantee and shall reimburse the Grantee on demand for all
costs and expenses of any kind incurred in connection therewith, including,
without limitation, the Grantee's attorneys' fees.  THIS MORTGAGE IS EFFECTIVE
AND SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH
RESPECT TO ALL GOODS WHICH ARE OR ARE TO BECOME FIXTURES INCLUDED WITHIN THE
MORTGAGED PROPERTY AND IS TO BE FILED FOR RECORD IN THE REAL ESTATE RECORDS OF
THE OFFICE OF THE TOWN WHERE THE MORTGAGED PROPERTY IS SITUATED. THE MAILING
ADDRESS OF GRANTOR AND THE ADDRESS OF GRANTEE FROM WHICH INFORMATION CONCERNING
THE SECURITY INTEREST MAY BE OBTAINED ARE SET FORTH ON PAGE ONE
HEREOF.  PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS MORTGAGE OR ANY FINANCING
STATEMENT RELATING TO THIS MORTGAGE SHALL BE SUFFICIENT AS A FINANCING
STATEMENT.
 
 
25. Interest After Judgment. Should the Grantee herein obtain a judgment against
Grantor, interest shall accrue on said judgment at the interest rate set forth
in the Note as applicable to interest payable before or after judgment, or as
provided by statute, whichever interest rate shall be greater at that time.
 
 
26. Rights and Remedies Cumulative. To the extent permitted by law, the rights
and remedies provided for in this Mortgage, or which the Grantee may have
otherwise, at law or in equity (including, but not limited to, the right to
damages by reason of the failure of the Grantor to keep, observe and perform any
of the covenants and agreements contained in this Mortgage), shall be distinct,
separate and cumulative, and shall not be deemed to be inconsistent with each
other, and none of them, whether or not exercised by the Grantee, shall be
deemed to be in exclusion of any other, and any two or more of all such rights
and remedies may be exercised at the same time. Further, the Grantee may resort
for the payment of the Mortgage Debt to any other security therefor held by the
Grantee, in such order or manner as the Grantee may elect.  If the Grantor has
given the Grantee one or more mortgages other than this Mortgage with respect to
the Mortgaged Property or any portion thereof, then all such mortgages, and all
rights and remedies provided for in all such mortgages shall remain distinct and
separate, and none of them shall merge or be merged with this Mortgage or any
other mortgages.
 
 
27. WAIVER OF HOMESTEAD.  FURTHER, THE GRANTOR HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, THE BENEFITS OF ALL VALUATION, APPRAISEMENT, HOMESTEAD,
EXEMPTION, STAY, REDEMPTION AND MORATORIUM LAWS, NOW IN FORCE OR WHICH MAY
HEREAFTER BECOME LAW.
 
 
28. WAIVER OF JURY TRIAL. THE GRANTOR HEREBY WAIVES TRIAL BY JURY IN ANY COURT
AND IN ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH
OR IN ANY WAY RELATED TO THE FINANCING TRANSACTIONS OF WHICH THIS MORTGAGE IS A
PART AND/OR THE ENFORCEMENT OF ANY OF THE GRANTEE'S RIGHTS
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
AND REMEDIES. THE GRANTOR ACKNOWLEDGES THAT GRANTOR MAKES THIS WAIVER KNOWINGLY,
VOLUNTARILY AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
WAIVER WITH GRANTOR'S ATTORNEY.  NO PARTY TO THIS MORTGAGE HAS AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
 
29. Compliance with Local, State and Federal Regulation.
 
 
(a) Grantor has, to the extent appropriate and obtainable, procured any and all
necessary certificates, licenses, authorizations, registrations, permits,
environmental and zoning resolutions and/or approvals necessary for the
operation of all improvements and businesses at the Mortgaged Property, or any
part thereof, or the commencement or continuance of construction thereof, as the
case may be.
 
 
(b) Respecting the Mortgaged Property and the use and operation thereof, the
Grantor shall at all times remain in compliance with all federal, state and
local laws and ordinances, and the Grantor is not, to the best of its knowledge,
and shall not be at any time, in violation of any restrictive covenant or
zoning, land use, environmental protection (including, without limitation, air
pollution, water pollution, and inland wetland proscriptions), health,
occupation, safety or other law, regulation or order.
 
 
(c) Without limiting in any way the generality of the foregoing respecting the
Mortgaged Property and the use and operation thereof, the Grantor is, to the
best of its knowledge, and shall at all times remain in compliance with any
statutes, regulations, orders or compliance schedules relating to all orders of
the federal Occupational Safety and Health Act ("OSHA") and the Pennsylvania
Occupational Safety and Health Act, and the Grantor has made arrangements so
that it will be, within time limits set by OSHA, in full compliance with any
orders or compliance schedules issued in connection therewith relating to the
future operations of the Grantor.
 
 
30. Environmental Matters. Grantor and Grantee have entered into that certain
Environmental Compliance and Indemnity Agreement of even date herewith, the
terms and conditions of which are incorporated herein by this reference and made
a part hereof as if fully set forth herein.
 
 
31. Event of Default. Upon the occurrence of an Event of Default hereunder, the
Mortgage Debt shall become due and payable forthwith at the option of the
Grantee. Each of the following events shall be deemed to be an "Event of
Default" hereunder: (i) the failure of the Grantor to pay when due any and all
indebtedness owed to the Grantee, including, without limitation, any principal
and/or interest or any amount owed under this Mortgage when due and payable as
provided herein; or (ii) failure to promptly (within the time period set forth
or, if no period is specifically set forth, then within thirty (30) days after
written notice from the Grantee) observe, perform or comply with any obligation,
condition or covenant to be observed, performed or complied with by the Grantor
of the Mortgage Debt, under this Mortgage, the Note or any other agreements and
documents executed and/or delivered in connection with the Loan; or (iii)
failure of the Grantor to pay when due any other indebtedness or liabilities
owed to the Grantee or, as to any obligation in excess of $50,000.00, singularly
or in the aggregate, owed to any other person or entity, or failure to promptly
observe, perform or comply with any other covenants or obligations owed to the
Grantee, or the occurrence of a default under any documents or agreements
evidencing, securing or relating in any way to any indebtedness, liabilities or
obligations of every kind, nature and description of the Grantor owing to the
Grantee, other than the Mortgage Debt (collectively, the "Financing
Agreements"); or (iv) the Grantor shall cease to legally exist or be dissolved,
or the Grantor shall be deprived of title, possession or control of the
Mortgaged Property by process or operation of law or order of any court, or if
any foreclosure proceeding shall be instituted on any lien or mortgage of any
kind affecting the Mortgaged Property; or (v) the filing by or against the
Grantor of any petition, arrangement, reorganization, or the like under any
insolvency or bankruptcy law, or the adjudication of them or any of them as a
bankrupt, or the making of an assignment for the benefit of creditors, or the
appointment of a receiver for any part of any of their respective properties
(with respect
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
to an involuntary petition or filing, Grantor shall have up to sixty (60) days
to cause the dismissal of same); or (vi) insolvency (as such term is deemed in
the Federal Bankruptcy Code, U.C.C. Section 101(32)) of the Grantor, or any of
Grantor's members, officers, or managers; or (vii) any material representation,
warranty, or disclosure, or any statements, certificate or other data made by or
furnished by the Grantor in this Mortgage, the Note and any other agreements and
documents executed and/or delivered in connection with the Loan, or any material
representation, warranty, or disclosure made by the Grantor is determined by the
Grantee to have been false or misleading on the date when made; or (viii) any
amendment or modification of any provision of the articles of organization of
Grantor or of its operating agreement changing the nature of Grantor's business,
the powers of the manager, the voting rights of its members or the management of
the Project or Grantor without Grantee's prior written consent; or (ix) any
change, withdrawal, removal, addition or substitution of any member of Grantor
holding more than 10% of the interest or Grantor without the Grantee's prior
written consent or any other change in the control or management of Grantor or
any hypothecation, alienation, transfer, pledging, securitization, assignment,
collateralization, granting, or mortgaging of any such interest of Grantor; or
(x) any merger or consolidation of the Grantor with or into another person,
unless the resulting entity has a net asset value equal to or greater than the
Grantor.
 


FOR THE PURPOSE OF OBTAINING POSSESSION OF THE PROPERTY FOLLOWING ANY DEFAULT
HEREUNDER, THE BORROWER IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY
COURT OF RECORD IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY
FOR THE BORROWER, AS WELL AS FOR THE PERSONS CLAIMING UNDER, BY, OR THROUGH THE
BORROWER, TO APPEAR FOR AND CONFESS JUDGMENT IN EJECTMENT AGAINST THE BORROWER
AND ALL PERSONS CLAIMING UNDER, BY, OR THROUGH THE BORROWER, IN FAVOR OF THE
LENDER FOR THE RECOVERY BY THE LENDER OF POSSESSION OF THE PROPERTY, FOR WHICH
THIS MORTGAGE (OR A COPY THEREOF VERIFIED BY AFFIDAVIT) SHALL BE SUFFICIENT
WARRANT; WHEREUPON A WRIT OF POSSESSION OF THE PROPERTY MAY BE ISSUED FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND WITHOUT STAY OF EXECUTION,
THE BORROWER HEREBY RELEASING AND AGREEING TO RELEASE THE LENDER AND ANY SUCH
ATTORNEY FROM ALL PROCEDURAL ERRORS AND DEFECTS WHATSOEVER IN ENTERING SUCH
ACTION OR JUDGMENT OR IN CAUSING SUCH WRIT OR PROCESS TO BE ISSUED OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, PROVIDED THAT THE LENDER SHALL HAVE
FILED IN SUCH ACTION AN AFFIDAVIT MADE ON THE LENDER'S BEHALF SETTING FORTH THE
FACTS NECESSARY TO AUTHORIZE THE ENTRY OF SUCH JUDGMENT ACCORDING TO THE TERMS
OF THIS MORTGAGE, OF WHICH FACTS SUCH AFFIDAVIT SHALL BE PRIMA FACIE
EVIDENCE.  IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER ANY SUCH
ACTION HAS BEEN COMMENCED, THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF
RECORD, OR TERMINATED, OR POSSESSION OF THE PROPERTY SHALL REMAIN IN OR BE
RESTORED TO THE BORROWER OR ANYONE CLAIMING UNDER, BY, OR THROUGH THE BORROWER,
THE LENDER MAY, WHEREVER AND AS OFTEN AS THE LENDER SHALL HAVE THE RIGHT TO TAKE
POSSESSION AGAIN OF THE PROPERTY, BRING ONE OR MORE FURTHER ACTIONS IN THE
MANNER HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE PROPERTY AND TO
CONFESS JUDGMENT THEREIN AS HEREINABOVE PROVIDED, AND THE AUTHORITY AND POWER
ABOVE GIVEN TO ANY SUCH ATTORNEY SHALL EXTEND TO ALL SUCH FURTHER ACTIONS IN
EJECTMENT AND CONFESSION OF JUDGMENT THEREIN AS HEREINABOVE PROVIDED, WHETHER
BEFORE OR AFTER AN ACTION OF MORTGAGE FORECLOSURE IS BROUGHT OR OTHER
PROCEEDINGS IN EXECUTION ARE INSTITUTED UPON THIS MORTGAGE OR ANY INSTRUMENT
THEN EVIDENCING ANY OF THE LIABILITIES, AND AFTER JUDGMENT THEREON OR THEREIN
AND AFTER A JUDICIAL SALE OF THE PROPERTY.
 
 
32. Miscellaneous Provisions.
 
 
(a) In the event of a foreclosure of this Mortgage, the purchaser of the
Mortgaged Property, if the Grantee so consents, shall succeed to all the rights
of the Grantor to the Mortgaged
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Property, including, without limitation, any right to unearned premiums, in and
to all policies of insurance assigned and delivered to the Grantee pursuant to
the provisions hereof.
 
 
(b) Any demand by the Grantee upon the Grantor hereunder, or any notice required
to be given hereunder shall be deemed sufficient and commercially reasonable
notice and shall be effective when delivered to an overnight mail or messenger
service or deposited in the mails, first class, postage prepaid, registered or
certified mail, return receipt requested, to Grantor or Grantee, as the case may
be, at its address set forth above. Either of the parties hereto may notify the
other that any such notice shall be given to such other address as such party
may so instruct by written notice similarly given.
 
 
(c) Any and all provisions of the Financing Agreements are hereby made a part
hereof to the same extent as if fully set forth herein.
 
 
(d) The Grantor shall immediately give notice to the Grantee of any Event of
Default by the Grantor of the Mortgage Debt under this Mortgage and shall notify
the Grantee promptly of the occurrence of any of the following:
 
 
(i) a fire or other casualty causing material damage to the Mortgaged Property;
 
 
(ii) receipt of notice of eminent domain proceedings or condemnation of the
Mortgaged Properly;
 
 
(iii) receipt of notice from any governmental authority relating to the
structure, use or occupancy of the Mortgaged Property, or any real property
adjacent to the Mortgaged Property;
 
 
(iv) receipt of any notice from any tenant of all or any portion of the
Mortgaged Property asserting that the Grantor is in breach of a material
obligation to such tenant;
 
 
(v) substantial change in the use of the Mortgaged Properly;
 
 
(vi) receipt of any notice from the holder of any lien or security interest in
the Mortgaged Property asserting that the Grantor is in breach of an obligation
to such holder;
 
 
(vii) commencement of any litigation affecting the Mortgaged Property that is
not covered by insurance;
 
 
(viii) any contract or agreement with respect to any sale or other transfer of
any part of the Mortgaged Property.
 
 
(e) Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent, or unless otherwise specifically provided herein, the word
"Grantee" shall include "any subsequent holder or holders of this Mortgage" the
word "person" shall include "an individual, corporation, partnership,
unincorporated association, or other entity". Unless otherwise provided herein,
plural or singular shall include each other, and pronouns in any gender shall be
construed as masculine, feminine or neuter as the context requires.
 
 
(f) If any term or provision of this Mortgage or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Mortgage, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
or unenforceable, shall not be affected thereby, and each term and provision of
this Mortgage shall be valid and enforceable to the fullest extent permitted by
law.
 
 
(g) The captions or section headings used in this Mortgage are for convenience
only and of no substance or significance, and shall not be used to interpret,
modify or affect in any way the covenants and agreements herein contained.
 
 
(h) This Mortgage shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
 
33. Special Provisions. The Grantor further agrees and covenants as follows:
 
 
(a) Not later than one hundred twenty (120) days after the end of each fiscal
year, financial information of Grantor including, without limitation, an annual
rent roll, an operating statement, a cash flow statement and a balance sheet and
any other information reasonably requested by the Grantee, prepared by Grantor's
chief financial officer, or if Grantor has no such officer, the chief financial
officer of Grantor's manager.
 
 
(b) The Grantor shall also furnish to the Grantee such other financial
information as the Grantee reasonably requires.
 
 
(c) No subsequent encumbrances, liens, or interests of any kind shall be
permitted (voluntary of involuntary) on or in the Mortgaged Property.
 
 
(d) The Grantor will fund an 18-month debt service interest reserve account (the
"Interest Reserve") during the last four (4) years of the existing term of the
lease between the Grantor and Olympus Corporation of the Americas dated December
16, 2008 (the "Olympus Lease"), to be held by and pledged to the Bank pursuant
to a pledge and security agreement reasonably acceptable to the Grantee.  Upon
extension of the existing term of the Olympus Lease, or execution of a new lease
on terms reasonably acceptable to the Grantee, this provision shall be of no
further force and effect and, if it has been funded, the Interest Reserve will
be released to the Grantor.
 
 
(e) The Grantor will fund a $100,000 tenant improvement/Leasing commission
reserve account (the "TI/LC Reserve") during the last four (4) years of the
existing term of the Olympus Lease, to be held by and pledged to the Bank
pursuant to a pledge and security agreement reasonably acceptable to the
Grantee.  Upon extension of the existing term of the Olympus Lease, or execution
of a new lease on terms reasonably acceptable to the Grantee, this provision
shall be of no further force and effect and, if it has been funded, the TI/LC
Reserve will be released to the Grantor.
 
 
34. Appraisals.  The Grantor will reimburse the Grantee for the reasonable costs
of obtaining or updating appraisals of the Mortgaged Property in accordance with
the Grantee's regulatory requirements, unless an Event of Default has occurred,
in which case, the Grantee reserves the right to obtain an updated appraisal of
the Mortgaged Property at any time and from time to time, the cost of which
updated appraisal or appraisals shall be exclusively borne by the Grantor.
 
 
35. Nonrecourse.  Notwithstanding any other provision of this Mortgage or other
Loan Documents to the contrary, the execution of this Mortgage shall impose no
personal liability on the Grantor or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent or affiliate of the
Grantor or any person owning, directly or indirectly, any legal or beneficial
interest in the Grantor, or any successors or assigns of any of the foregoing
(the "Exculpated Parties") for payment of the indebtedness evidenced hereby. The
Grantee shall look only to the Mortgaged Property and to the rents, issues and
profits thereof, and other collateral identified herein and in the other Loan
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Documents, and upon an Event of a Default will not seek any deficiency or
personal judgment against the Grantor or any of the Exculpated Parties, except
such judgment or decree as may be necessary to foreclose and bar the Grantor's
interests in the Mortgaged Property.  Notwithstanding the foregoing, the Grantor
shall remain personally liable for all expenses, damages, losses and
costs  (including, without limitation, reasonable attorney’s fees) incurred by
the Grantee in connection with:
 
 
(i)  
fraud or gross negligence on behalf of or by the Grantor in connection with the
Grantor’s application for or obtaining the Loan or in the performance of the
Grantor’s obligations thereunder;

 
(ii)  
obtaining and using insurance loss or condemnation proceeds other than as
provided for in this Mortgage;

 
(iii)  
misappropriation of rents or security deposits from the Mortgaged Property while
an Event of Default is continuing;

 
(iv)  
intentional physical waste of the Mortgaged Property on behalf of or by the
Grantor;

 
(v)  
The Grantor’s breach of the warranties, covenants and representations made under
the Environmental Compliance And Indemnity Agreement between the Grantor and the
Grantee of even date herewith; and

 
(vi)  
failure to pay any taxes, assessments or other charges with respect to the
Mortgaged Property.

 


NOW, THEREFORE, if the Note and any additional notes which in accordance with
the provisions hereof shall be secured hereby, and any extensions or renewals
thereof shall be well and truly paid according to their tenor, and if all
agreements and provisions contained in all such notes and herein are fully kept
and performed, then this deed shall become null and void; otherwise to remain in
full force and effect.
 


 


 


[The Remainder of this Page Intentionally Left Blank]

 
 
14

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Grantor has hereunto caused this instrument to be
executed as of the 28th day of January, 2010.

 


Signed, Sealed, and Delivered
   
in the presence of:
RIVERBEND CROSSINGS III HOLDINGS LLC
 




         
By:
Riverbend Lehigh Valley Holdings I LLC
     
Its Sole Member
 




   
By:
Griffin Land & Nurseries, Inc.
       
Its Sole Member
 



/s/Lucille Valentine
/s/Michael Gamzon
 
Print Name:  Lucille Valentine
Name:
Michael Gamzon
 
Title:
Vice President



/s/Anna Giliberti
 
Print Name:  Anna Giliberti
 

 
 

 
STATE OF
 
New York
)
       
)
ss. __________________
COUNTY OF
 
New York
)
 

 
 




On this 27th day of January, 2010, before me a Notary Public in and for the
State of New York, the undersigned officer, personally appeared Michael Gamzon,
who acknowledged him/herself to be the Vice President of Griffin Land &
Nurseries, Inc., the sole member of Riverbend Lehigh Valley Holdings I LLC,
which is the sole member of RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania
limited liability company, and that he as such officer of Griffin Land &
Nurseries, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of Riverbend Crossings
III Holdings LLC by him/herself as such officer of the sole member of the sole
member of said limited liability company.


 

 
/s/Theresa Gordon
 
Name:  Theresa Gordon
 
Notary Public
 
My Commission Expires:  August 23, 2013

 
 

 

Signature Page to Mortgage and Security Agreement
 
 

--------------------------------------------------------------------------------

 


